DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 8, the phrase "for example" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 8 recites the broad recitation “between 1 and 9”, and the claim also recites “preferably between 1 and 4, more advantageously between 1 and 3, and in particular, between 1 and 2 which is 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4-6, and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brown et al (J. Org. Chem., 1982).
Brown et al disclose the production of 1-cyclopentyl-2,2,3-trimethylbutan-1-one (compound 14).  Since compound 14 itself has fragrance properties, the reaction mixture comprising said compound, which includes methanol, can be viewed as a fragrance and/or flavor composition according to the instant claims.  Therefore, Brown et al anticipates the instant claims.
1-4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gaudin et al. (Chem. Commun., 2008).
Gaudin et al. disclose ketone 9d, among others (page 589).  The reaction using said ketones (table 3) comprises the ketone as well as solvent and diene reactant.  This reaction effluents reads on the instant claims since the ketone 9d itself has fragrance properties.  The instant claims are therefore rendered obvious over Gaudin et al.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gaudin et al. in view of DuBois et al (Bulletin De La Societe Chimique De France, 1984). 
The instant claims are drawn to a process for preparing a ketone according to the present invention, the process comprising subjecting 2,3-dimethylbutenes to acylation, followed by an alkylation or aldol condensation reaction; and/or a hydrogenation to form the unsaturated ketones.
Gaudin et al teach the reaction of 1,3-butadiene with ketones (or nitriles) to produce unsaturated branched ketones; however, Dubois et al teach the acylation of 
In view of the combined reference teachings, a person having ordinary skill in the art would have found that the method taught by Gaudin et al for making ketones, i.e. by reaction of a diene and a ketone, may be substituted by a method comprising acylation of an olefin, as taught by DuBois et al.
The ketones taught by Gaudin et al are of use in the perfume industry, as such, it would have been obvious to one of ordinary skill in the art that the ketones may be used in a perfume or fragrance product.  Thereby rendering claims 16 and 17 obvious as well.

Claims 7, 9, and 11-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIKARL A WITHERSPOON whose telephone number is (571)272-0649. The examiner can normally be reached M-F 9am-9pm IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SIKARL A WITHERSPOON/Primary Examiner, Art Unit 1622